Per Curiam.

From the nature of the evidence rejected, the instructions of the judge must have been, that if the jury thought it unreasonable to require the defendant to warn all the persons named in the order, he vvas not obliged to warn any of them. We think this was incorrect. The commanding officer is authorized to require this duty, and a non-commissioned officer or private has no right to inquire into the reasonableness of the order, or, at least, he does so at his peril. It may be that he has a good excuse for not performing it in full, as that he is physically unable, but he is not excused from performing such part of it as may be within his power.1

Mew trial granted.


 See Revised Stat. c. 32, § 93, 10P